                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
ERNEST FRANKLIN CLARK,

                          Plaintiff,
      v.                                                   Case No. 18-cv-337-pp

J. PHIL GILBERT and
UNKNOWN NAMED OFFICERS OF THE COURT,

                        Defendants.
______________________________________________________________________________

    ORDER SCREENING COMPLAINT, GRANTING PLAINTIFF’S MOTION
FOR LEAVE TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NO. 2)
       AND STAYING (ADMINISTRATIVELY CLOSING) CASE PENDING
    RESOLUTION OF APPEAL IN SEVENTH CIRCUIT CASE NO. 18-1615
______________________________________________________________________________

      The plaintiff, a federal prisoner incarcerated at the Butner Federal

Medical Center, is representing himself. He filed a complaint alleging that the

defendants violated his civil rights. Dkt. No. 1. This decision resolves the

plaintiff’s motion for leave to proceed without prepaying the filing fee, dkt. no.

2, and stays his case pending resolution of his appeal in another case, Clark v.

United States, No. 18-1615 (7th Cir. filed March 19, 2018).

I.    Motion for Leave to Proceed without Prepaying the Filing Fee (Dkt.
      No. 2)

      The Prison Litigation Reform Act applies to this case because the plaintiff

was incarcerated when he filed his complaint. 28 U.S.C. §1915. That law allows

a court to give an incarcerated plaintiff the ability to proceed with his case

without prepaying the civil case filing fee if he meets certain conditions. One of

those conditions is that the plaintiff pay an initial partial filing fee. 28 U.S.C.


                                          1
§1915(b). Once the plaintiff pays the initial partial filing fee, the court may

allow the plaintiff to pay the balance of the $350 filing fee over time, through

deductions from his prisoner account. Id.

      On May 18, 2018, the court ordered the plaintiff to pay an initial partial

filing fee of $23.29. Dkt. No. 10. The court received that fee on June 15, 2018.

The court will grant the plaintiff’s motion for leave to proceed without

prepayment of the filing fee, and will allow him to pay the remaining balance of

the filing fee over time in the manner explained at the end of this order.

II.   Screening the Plaintiff’s Complaint

      A.     Federal Screening Standard

      The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

      To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).




                                           2
      B.     The Plaintiff’s Allegations

      The plaintiff has sued J. Phil Gilbert, a United States District Judge for

the Southern District of Illinois. Dkt. No. 1 at 2. He also has sued “Unknown

Named Officers of the Court.” Id. at 1.

      The plaintiff alleges that Judge Gilbert acted “beyond the limits of 28

U.S.C. §§ 291, et seq., to deprive the plaintiff of his federal rights.” Dkt. No. 1

at 3. He alleges that Judge Gilbert is not a resident judge of the Eastern

District of Wisconsin and does not have the authority to exercise “such

jurisdiction unless expressly conferred and limited by 28 U.S.C. §§ 291, et seq.”

Dkt. No. 1 at 3.

      The plaintiff alleges that, under 28 U.S.C. §291, et seq., Judge Gilbert

was temporarily designated to the Eastern District of Wisconsin for the limited

purpose of conducting the trial on case number 11-CR-30, and that the

temporary designation expired at the end of the trial. Dkt. No. 1 at 3-4. The

plaintiff states that after the expiration of the temporary designation, and after

Judge Gilbert returned to his home district in Illinois, the plaintiff filed a

petition for a writ of habeas corpus under 28 U.S.C. §2255 in the Eastern

District of Wisconsin. Id. at 4. The plaintiff contends that even though the chief

judge of the circuit did not issue a second designation under §291 for Judge

Gilbert to preside over the habeas petition, defendants Unknown Named

Officers of the Court transferred and forwarded the habeas petition to Judge

Gilbert in the Southern District of Illinois. Id. The plaintiff states that while

sitting in his home district in Illinois, and without the issuance of a second


                                           3
designation under §291, Judge Gilbert presided over and rendered judgment

on the habeas petition that the plaintiff filed in the Eastern District of

Wisconsin. Id.

       The plaintiff claims that defendants Unknown Officers of the Court

denied his due process rights in violation of the Fifth Amendment when they

caused the habeas petition to be heard in a “foreign court,” contrary to the

terms of 28 U.S.C. §2255, and thus without authority. Id. He also claims that

defendants Unknown Officers of the Court caused the habeas petition to be

considered by an individual who “was not authorized to act on behalf of the

Sovereign,” which constituted a denial of his right to petition the government

for redress of grievances in violation of the First and Fifth Amendments. Id. at

4-5.

       The plaintiff claims that by presiding over the habeas petition without

official designation under 28 U.S.C. §291, Judge Gilbert acted in “complete

absence of jurisdiction” and denied the plaintiff due process of the law in

violation of the Fifth Amendment. Id. at 5. He also claims that Judge Gilbert

rendered judgment in the habeas petition without conference of such power by

28 U.S.C. §291, which constituted an unauthorized use of Article III power in

violation of the plaintiff’s rights under Article III, §2, C1.I of the United States

Constitution. Id. The plaintiff says that Judge Gilbert presided over and

rendered judgment on the habeas petition without official designation and

without Article III power which constituted a denial of the right to habeas




                                          4
corpus in violation of Article I, §9, C1.II of the United States Constitution and

28 U.S.C. §2255. Id.

      Finally, the plaintiff alleges that all the defendants denied him equal

protection of the law by denying him the Eastern District of Wisconsin

proceeding that is available to other similarly situated §2255 petitioners. Id.

      The plaintiff seeks declaratory relief, injunctive relief and compensatory

and punitive damages. Id. at 5-8.

      C.    The Court’s Analysis

      The court takes judicial notice that on temporary designation to the

Eastern District of Wisconsin, Judge Gilbert presided over the plaintiff’s

criminal trial in United States v. Clark, Case No. 11-cr-30-JPG-2 (E.D. Wis.).

The court also takes judicial notice that Judge Gilbert considered and resolved

the plaintiff’s motion to vacate, set aside or correct his sentence under 28

U.S.C. §2255, Clark v. United States, Case No. 15-cv-726-JPG (E.D. Wis.).

      On March 8, 2017, the plaintiff filed a motion under Fed. R. Civ. P.

60(b)(4), asking the court to vacate Judge Gilbert’s judgment denying his §2255

petition. Clark, Case No. 15-cv-726 at Dkt. No. 37. The basis for the motion

was that Judge Gilbert had ruled on the §2255 petition without a designation

from the chief judge. Id. at 2. He also asked the court to reassign his case to

another judge. Id.

      On February 21, 2018, Judge Gilbert issued an order ruling on the

plaintiff’s motion to vacate the judgment. Clark, Case No. 15-cv-726 at Dkt. No.




                                         5
44. First, Judge Gilbert agreed with the plaintiff that he had not had

jurisdiction to hear and decide the plaintiff’s §2255 case. The order said,

      Clark’s § 2255 motion was clearly not submitted to the undersigned
      judge during his original designation period; that designation was
      for the 2012 calendar year, but Clark filed his § 2255 motion in
      2015. Nor was it “unfinished business heard during [the
      designation] period,” Easterbrook Designation, or a “further
      proceeding” in Clark’s criminal case, see 28 U.S.C. § 296, which
      ended with “the judgment of sentence entered upon … a verdict of
      guilty.” Frad, 302 U.S. at 317. Although related to his criminal case,
      Clark’s § 2255 motion is considered to be “a separate proceeding,
      independent of the original criminal case.” Andrews v. United States,
      373 U.S. 334, 338 (1963); see Heflin v. United States, 358 U.S. 415,
      418 (1959) (stating “a motion under § 2255 … is not a proceeding in
      the original criminal prosecution but an independent civil suit’).
      Therefore, the undersigned judge lacked jurisdiction at the time to
      hear Clark’s § 2255 case, and the judgment in that case must be
      vacated.

Clark, Case No. 15-cv-726, Dkt No. 44 at 4-5.

      The order went on to explain, however, that since the plaintiff had filed

his motion to vacate, Chief Judge Wood had issued a second designation. Id. at

2.

      On February 14, 2018, the undersigned judge was expressly
      designated and assigned pursuant to 28 U.S.C. §294(c) to “perform
      the duties of district judge in the United States District Court for the
      Eastern District of Wisconsin in the matter of Ernest Franklin Clark
      v. United States of America, No. 15-cv-0726, and for such additional
      time as may be required to complete unfinished business heard
      during this period.” Order of Diane P. Wood, Chief Judge, United
      States Court of Appeals for the Seventh Circuit (Feb. 14, 2018)
      (“Wood Designation”).

Id.

      Under the second designation, Judge Gilbert denied the plaintiff’s

request to reassign the 2017 motion to vacate to another judge, vacated his



                                         6
2016 order denying the plaintiff’s §2255 motion, reinstated the plaintiff’s §2255

petition, then directed the clerk to “re-enter the final order and judgment”

dismissing the §2255 petition. Id. at 5-6. Judge Gilbert concluded that Chief

Judge Wood’s second designation “ha[d] cured the lack of authority for the

undersigned judge to decide Clark’s § 2255 motion,” and said that he would

“reenter the same order and judgment forthwith.” Id.

      The plaintiff filed a notice of appeal. Clark, Case No. 15-cv-726, Dkt. No.

47. The notice of appeal states only that the plaintiff is appealing “from the

February 21, 2018 resolution of his Motion to Vacate Judgement pursuant to

Federal Rules of Civil Procedure 60(b)(4) wherein the appropriate [sic] was

denied.” Id. It is not clear whether the plaintiff is appealing the way Judge

Gilbert resolved the plaintiff’s complaint about the fact that Judge Gilbert

decided the §2255 petition despite not being designated to do so (the issue he

raises in this §1983 case) or the substance of Judge Gilbert’s decision denying

his §2255 petition or both. On August 29, 2018, the Seventh Circuit issued an

order suspending briefing pending further order of the court. Clark v. United

States, No. 18-1615 (7th Cir. filed March 19, 2018), Dkt. No. 8.

      If the plaintiff’s appeal challenges the fact that Judge Gilbert granted his

Rule 60 motion to reopen, reopened the case, vacated his ruling on the §2255

motion then reinstated that same ruling, then his appeal involves similar

issues to the ones he raises in this §1983 case. Even if the plaintiff’s appeal

challenges only Judge Gilbert’s denial of his §2255 petition, the Seventh

Circuit’s ruling would have bearing on whether the plaintiff can show an injury


                                         7
from the constitutional violations he alleges in this §1983 case. It would be

premature for this court to decide the issues the plaintiff raised in this §1983

case before the Seventh Circuit has resolved the plaintiff’s appeal.

       The court will stay the proceedings in this §1983 case until the Seventh

Circuit has decided the appeal in its case No. 18-1615. The court will

administratively close this case, but preserve the filing date of the complaint

(March 5, 2018) for all limitations purposes. Once the Seventh Circuit has

decided his appeal, the plaintiff may file a notice advising this court of that

fact, and the court will reopen this §1983 case for further proceedings.

III.   Conclusion

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.

       The court STAYS this case pending resolution of the plaintiff’s appeal in

Clark v. United States, No. 18-1615 (7th Cir., filed March 19, 2018).

       The court ORDERS that the clerk’s office shall administratively close this

case pending completing of the appellate case referenced above, and further

ORDERS that the March 5, 2018 filing date of the complaint is preserved for

the purposes of all statutes of limitation and other limitations periods.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $326.61 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

                                         8
amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.

      Dated in Milwaukee, Wisconsin this 24th day of July, 2019.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       United States District Judge




                                          9
